     Case 1:18-cv-10364-LGS-SDA Document 709 Filed 12/17/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            12/17/2020
 Allianz Global Investors GmbH et al.,
                                                             1:18-cv-10364 (LGS) (SDA)
                               Plaintiffs,
                                                             ORDER
                   -against-

 Bank of America Corporation et al.,

                               Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Following a Telephone Conference with the parties today, and for the reasons stated on

the record, it is hereby ORDERED as follows:

       1. With respect to Plaintiff Norges Bank’s Letter Motion for Discovery (ECF Nos. 687,

           689) and the parties’ dispute regarding whether Norges Bank must search the

           documents of a certain former employee (see also ECF Nos. 661, 663), the Court finds

           that the former employee at issue is a person with knowledge of information relevant

           to the subject matter of this action and thus is a proper custodian. The Court expresses

           no view regarding whether any of that former employee’s knowledge may be imputed

           to any other person or entity.

       2. With respect to the Barclays Defendants’ Letter Motion for Extension of Time (ECF

           Nos. 702, 703), this Letter Motion is GRANTED. The Barclays Defendants’ deadline to

           determine whether “Early Period” audio files exist for certain custodians is extended

           until January 15, 2021, with the possibility of seeking a further extension from the

           Court for good cause shown, so long as, on or before December 31, 2020, the Barclays

           Defendants have provided Plaintiffs with the results of the Records Searches of the
    Case 1:18-cv-10364-LGS-SDA Document 709 Filed 12/17/20 Page 2 of 3




        New York servers for the two custodians at issue who worked out of New York during

        the Early Period.

     3. With respect to the parties’ outstanding Letter Motions to Seal (ECF Nos. 688, 696,

        699, 701), these Letter Motions are GRANTED in consideration of the privacy interests

        at issue. See Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006)

        (courts must “balance competing considerations,” including “privacy interests,”

        against the presumption of public access to judicial documents).

     4. With respect to the parties’ joint letter to the Court dated December 17, 2020,

        regarding the timeline for Defendants’ production of Bloomberg persistent chatroom

        transcripts (ECF No. 707), the schedule proposed in that joint letter is approved.

     5. No later than December 31, 2020, each Defendant shall provide to Plaintiffs a progress

        report with respect to that Defendant’s progress toward its generation of hit count

        reports. Each such report shall include that Defendant’s best “guesstimate” of when

        it will provide such hit count reports to Plaintiffs.

     6. No later than January 21, 2021, at 6:00 p.m. EST, the parties shall file a joint letter

        regarding the status of discovery and any existing disputes.

     7. The parties are directed to appear for a Telephone Conference in this action on

        January 28, 2021, at 2:30 p.m. EST. At the scheduled time, the parties shall each

        separately call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

SO ORDERED.




                                               2
     Case 1:18-cv-10364-LGS-SDA Document 709 Filed 12/17/20 Page 3 of 3




Dated:     New York, New York
           December 17, 2020

                                         ______________________________
                                         STEWART D. AARON
                                         United States Magistrate Judge




                                     3
